                                          Case 3:06-cv-00219-RS Document 688 Filed 10/30/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHAEL ANGELO MORALES, et al.,                      Case No. 06-cv-0219 RS
                                   7                                                                  06-cv-0926 RS
                                                         Plaintiffs,
                                   8                                                         DEATH PENALTY CASE
                                                v.
                                   9                                                         ORDER SETTING BRIEFING
                                        RALPH DIAZ, Acting Secretary of the                  SCHEDULE
                                  10    California Department of Corrections and
                                        Rehabilitation, et. al.,                             Re: Doc. No. 687
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The parties’ joint statement regarding a litigation schedule has been received and reviewed.
                                  14
                                       In light of plaintiffs’ counsel’s competing case demands, the schedule shall be as follows:
                                  15
                                                        The amended complaint is due on or before February 27, 2019.
                                  16
                                                        The motion to dismiss or any responsive pleading is due on or before April 29,
                                  17
                                                         2019.
                                  18
                                                        Any opposition thereto is due on or before June 13, 2019.
                                  19
                                                        Any reply is due on or before July 5, 2019.
                                  20
                                              Requests to exceed the page limit will be addressed on an individual basis.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23   Dated: October 30, 2018                         ________________________________
                                  24                                                   RICHARD SEEBORG
                                                                                       United States District Judge
                                  25

                                  26

                                  27

                                  28
